Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 07/20/2021. Applicant’s argument, filed on 07/20/2021 has been entered and carefully considered. Claims 1-20 are pending.

Double Patenting rejection against US Copending Application 16/453,451 is deferred based on the arguments submitted on 07/20/2021.

The application claims foreign priority to INDIA 201941005109 dated 02/08/2019. The certified copy of priority has been filed on 12/07/2020.

Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

		


Examiner’s Note

Claims 1-6 refer to "A method”, Claims 7-13 refer to "A method” and Claims 14-20 refer to "A system”. Claims 7-20 are similarly rejected in light of rejection of claims 1-6, any obvious combination of the rejection of claims 1-6, or the differences are obvious to the ordinary skill in the art. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 20180372484 A1), hereinafter Fujita, in view of Kim (US 20200180656 A1) further in view of Lee et al. (US 20200118283 A1), hereinafter Lee, further in view of Shima et al.(US 20080007619 A1), hereinafter Shima.
	
	Regarding claim 1, Fujita discloses a method, comprising (Abstract): identifying, by the circuitry, in the first image (Fig. 1-2); estimating, by the circuitry, a focal length of the image-capturing device based on from the image-capturing device and a first width of the first line in the first image (Fig. 5, Fig. 6A-B, [0051]); estimating, by the circuitry, a first distance of a second line corresponding to each row of pixels of a second plurality of rows of pixels in the first image from the image-capturing device based on estimated focal length and a second width of the second line corresponding to each row of pixels, wherein the second width is estimated based on at least the plurality of lines and each row of pixels ([0063]); and storing, by the image-capturing device is predicted based on the stored distances and a second image of the first object (Fig. 5).
	Fujita discloses all the elements of claim 1 but Fujita does not appear to explicitly disclose in the cited section first distances of the second line corresponding to each row of pixels of the second plurality of rows of pixels.
	However, Kim from the same or similar endeavor teaches first distances of the second line corresponding to each row of pixels of the second plurality of rows of pixels (Fig. 8, Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujita to incorporate the teachings of Kim to prevent accident during driving (Kim, [0003]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Fujita in view of Kim discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section known distances.
	However, Lee from the same or similar endeavor teaches known distances ([0039], Fig. 2-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujita in view of Kim to incorporate the teachings of Lee to avoid collision during driving (Lee, [0003]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Fujita in view of Kim further in view of Kim discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section receiving, by circuitry, from an image-capturing device, a first image displaying a plurality of lines, wherein the plurality of lines are at known distance from the image-capturing device;.
	However, Shima from the same or similar endeavor teaches receiving, by circuitry, from an image-capturing device, a first image displaying a plurality of lines, wherein the plurality of lines are at known distance from the image-capturing device (Fig. 1, [0005], Fig. 3, it is obvious to the ordinary to project the known lines to the ground, e.g., Lu et al., US 20140098229 A1, [0005], [0028], Yamazaki et al., US 20100007734 A1, [0009]-[0010], [0082]-[0086], Fig. 5-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fujita in view of Kim further in view of Kim to incorporate the teachings of Shima for safety and advanced calibration (Shima, [0004]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Fujita in view of Kim further in view of Kim further in view of Shima discloses the method of claim 1, further comprising: converting, by the circuitry, the first image from a first color model to a second color model; filtering, by the circuitry, the converted first image to obtain a filtered first image including a known color; and identifying, by the circuitry, the first plurality of rows of pixels from the filtered first image (Fujita, Fig. 5, Kim, Fig. 5-8, Lee, Fig. 2-5, [0027], [0076], this is known to the ordinary skill in the art).  

	Regarding claim 3, Fujita in view of Kim further in view of Kim further in view of Shima discloses the method of claim 2, wherein the first and second color models are at least one of a black and white color model, a greyscale color model, a red, green, and blue (RGB) color model, a hue, saturation, and value (HSV) color model, a cyan, magenta, yellow, and black (CMYK) color model, a hue, saturation, and brightness (HSB) color model, a hue, saturation, and lightness (HSL) color model, or a hue, chroma, and value (HCV) color model, and wherein the first color model is different from the second color model (Fujita, Fig. 5, Kim, Fig. 5-8, Lee, Fig. 2-5, [0027], [0076], this is known to the ordinary skill in the art, Han et al., US 20070005208 A1, Fig. 4, [0020], [0030]).  

	Regarding claim 4, Fujita in view of Kim further in view of Kim further in view of Shima discloses the method of claim 1, wherein the first image comprises the first and second pluralities of rows of pixels (Fujita, Fig. 5, Kim, Fig. 5-8, Lee, Fig. 2-5, [0027], [0076], this is known to the ordinary skill in the art).  

Regarding claim 5, Fujita in view of Kim further in view of Kim further in view of Shima discloses the method of claim 1, further comprising: detecting, by the circuitry, a bottom edge of the first object based on the second image; Page 10 of 19Application No. 16/433,417 Reply to Office Action of June 10, 2020identifying, by the circuitry, a third row of pixels and a row number of the third row of pixels in the second image corresponding to the detected bottom edge; and retrieving, by the circuitry from the memory, a distance value corresponding to a fourth row of pixels associated with the first image based on the identified row number of the third row of pixels, wherein the retrieved distance value indicates the second distance of the first object from the image-capturing device (Fujita, Fig. 5, Kim, Fig. 5-8, Lee, Fig. 2-5, [0027], [0076], Shima, Fig. 1, [0005], Fig. 3, Fig. 6C, this is known to the ordinary skill in the art, repetition).  

	Regarding claim 6, Fujita in view of Kim further in view of Kim further in view of Shima discloses the method of claim 5, wherein the row number of the third row of pixels is equal to a row number of the fourth row of pixels (Fujita, Fig. 5, Kim, Fig. 5-8, Lee, Fig. 2-5, [0027], [0076], this is known to the ordinary skill in the art, number of pixels in a row for the imaging device is same).

Regarding claim 7-20, See Examiner’s Note.

Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487